Building a rules based world, promoting dignity and universal values, surmounting the climate challenge and launching humankind on the path to sustainable development — those are the commitments that should bring us together.
Each country and nation has its own history and benchmarks, but every human being carries within themselves a spark of freedom, a thirst for emancipation and those universal values that nothing and no one should be able to undermine. That is the meaning of the Charter of the United Nations that unites us.
In a changing world, to use the words of Jacques Chirac, there is no greater risk than standing still. Multilateralism is about movement and continuous dialogue, first to better understand each other and even more to respect each other and build a foundation of trust. Of course, there will be many differences of opinion, people will often refuse to compromise and misunderstandings are possible. History always shows, however, that progress comes from cooperation. To be patriotic is to love one’s own and wish the best not only for them but also for others — that is the very essence of our Organization. It is not a matter of opposing, dividing or regressing; on the contrary, it is a question of connecting, bringing together, strengthening and better committing oneself with the strongest of bonds — universal values and the rule of law.
Three global challenges are today testing humankind: climate change, sustainable development, and peace and security. We know that those three challenges are intrinsically linked. Tireless determination, innovation and intelligence are more necessary than ever. We need multilateralism that is bold, brave and enterprising.
Back in the nineteenth century, Victor Hugo already understood that “Nature speaks and humankind does not listen”. Our Secretary-General just a few days ago, in words as apt as urgent, perfectly expressed the urgent need to take action on the climate challenge. In my view, there is no room to be paralysed by fear or anger, which are always bad advisers. It is on the contrary a question of translating the appeals to our conscience into positive and irreversible forces, seeking the remedy with a clear mind and taking bold action.
The impact of climate change becomes more evident and destructive by the day. The most recent estimates show that change is accelerating and that the efforts made to date are not enough. In that regard, the vast majority of European States have committed to becoming carbon neutral by 2050. I also welcome the Chilean initiative to achieve climate neutrality in keeping with the Paris Agreement on Climate Change.
Safeguarding our biodiversity, forests and oceans must also be at the heart of our joint actions. Climate change is having a structural impact on food security, migration and even stability in many countries. But it is our responsibility not to fall into the fearful trap of catastrophism — the transition to carbon neutrality can and must offer positive opportunities for the development and improving our way of life.
Innovation, technology, initiative and freedom of enterprise are more crucial than ever and governments, businesses, start-ups, non-governmental organizations and citizens all share responsibility. My message is an optimistic one — we can and will succeed.
My country, Belgium, together with its European partners, is determined to do its part in our global effort, all the more since the reduction of the climate threat must be achieved by strengthening our capacity to attain the Sustainable Development Goals (SDGs), which constitute the keystone of personal dignity and our collective security.
In discharging her duties as SDG Advocate with all of her heart, Queen Mathilde is demonstrating the sincere commitment of my country in the service of those noble objectives. Undeniable progress has been made on several fronts. Extreme poverty has reached its lowest level since records began. Infant mortality and infectious diseases are decreasing and access to drinking water, schooling and education are on the rise. The gains are real, but we know we still have an extremely long way to go. Every 11 seconds, a pregnant woman or newborn child dies somewhere in the world. Hundreds of millions of people do not currently have regular access to drinking water. Too many children do not have access to school and suffer every day from malnutrition.
We must continue to innovate and work towards progress. The private sector can play a major role in reducing poverty. We must promote free trade with reciprocal rules and ambitious social and environmental standards. Investments in basic infrastructure and technological innovation must also be expanded. New technologies, artificial intelligence and the data economy must, however, be better regulated and aligned with personal freedoms, respect for our private lives, and the protection of democratic values against any arbitrary intrusion into our freedom of conscience and expression.
The most recent report of the Secretary-General rightly shows that gender equality is central for overcoming development challenges. I am proud that the Deputy Prime Minister of Belgium, Alexander de Croo, makes a powerful appeal in that regard in his book The Age of Women. I share the belief that feminism is a matter for men as well.
We must change mindsets — a prosperous society depends on the talents of all its people. For that reason, all forms of discrimination must be fought — racism, antisemitism, homophobia, xenophobia, Islamophobia, hate speech are always devastatingly toxic, insidious, brutal and undignified forms of violence. In the words of Nelson Mandela, “to be free is not merely to cast off one’s chains, but to live in a way that respects and enhances the freedom of others”.
Without progress, peace is not possible; without peace, progress is not possible. For the sixth time in its history, my country, Belgium, is a non-permanent member of the Security Council. We contribute to the prevention and resolution of crises on a daily basis. We endeavour to make the protection of civilians, especially women and children, the top priority. Every peacekeeping operation, with its particular challenges, is necessary. Mandates must be more specific and better targeted. Effectiveness must be a constant requirement.
We also wish to pay attention to areas of tension and the seeds of conflict — situations not yet in the spotlight but which could quickly take centre stage should they deteriorate. We must detect the warning signs, tackle the root causes, invest in political dialogue, strengthen mediation, promote democratic values, encourage links among different groups, fight hate speech and stop impunity.
The world is changing. We want a better world that is more predictable. The multiplication of tensions and crises, if not defused swiftly enough, can spiral out of control, seriously threatening peace and security. In the Gulf region, an atmosphere of escalation is growing stronger, threatening not only regional but also global stability. Oil facilities in the Strait of Hormuz are strategically important for the global economy. We call on all actors concerned to refrain from any unilateral measures likely to inflame tensions. We must avoid any incident liable to trigger ever worse consequences. We call for restraint and dialogue to open the way towards a more stable and secure future in the Gulf region.
A divergence of views on the nuclear deal with Iran generated the current tensions. We continue to support the Joint Comprehensive Plan of Action. We call for discussions to resume on all subjects of concern — the nuclear question, Iran’s role in the region and its ballistic missile programme. We therefore express out full support to the mediation efforts under way at the initiative of France.
The situation in Syria also remains cause for concern. We are worried by the escalation of violence in and around Idlib. In the Security Council we have taken, together with Germany and Kuwait, a position against the escalating violence, proposing a humanitarian draft resolution last week aiming to achieve a ceasefire and protect the millions of civilians living that area. We regret that, despite broad support, the draft resolution was subject to a double veto. The bombing of civilian populations, schools and hospitals in no way advances the fight against terrorism; rather, it likely helps fuel terrorism.
We will not abandon the Syrian people. There is no military solution to that conflict. Only a political process under the auspices United Nations will make it possible to bring it to an end. The establishment of the Constitutional Committee is a step in the right direction.
The Israeli-Palestinian conflict has been on the agenda of the General Assembly for decades, yet today peace seems a more remote possibility than ever. The situation on the ground is deteriorating, violence and mistrust are reinforcing each other and settlements are actively continuing. Nonetheless, we must promote the emergence of a just and lasting peace in the interests of both the Palestinians and Israelis and of the region as a whole.
The parameters for a just and lasting peace are well recognized. International law is the cornerstone of the multilateral order and any initiative seeking to circumvent it only fuels further injustice and conflict. The aim must remain to create an independent sovereign, democratic and viable Palestinian State living side by side in peace and security with Israel and its neighbours. Israel must enjoy peace and security within secure and internationally recognized borders.
In the Democratic Republic of the Congo, Belgium’s leading international cooperation partner, we continue to work side by side with the population. The first steps towards the expansion of political space, such as the release of political prisoners, are heartening, although immense challenges remain to better meet the legitimate expectations and aspirations of the population. We will support all positive forces seeking to contribute to forging a better future for that great country at the heart of Central Africa.
Turning to the Sahel, the security situation is deteriorating despite the actions of the States of the region and the efforts of the international community. Insecurity is spreading and inter-ethnic conflict, fanned by the proliferation of militias, is being capitalized upon by terrorist groups, which are steadily extending their murderous reach beyond the Group of Five for the Sahel countries to threaten neighbouring countries as well. Flows of displaced persons are intensifying, cultures are in danger and the humanitarian situation is overwhelming the region’s populations. We need to mobilize side by side with the States of the Sahel and we must uphold our commitments to them.
We are not rid of terrorism. The fall of the so-called Islamic State in Iraq and Syria does not signal the end of its deadly criminal ideology. Da’esh continues its indoctrination and threatens innocent and vulnerable targets as well as law enforcement, seeking to spark radicalization with an absolute cynicism and relentlessly stirring up hatred and anxiety.
My country, like many others, has been directly afflicted by the cowardice of terrorism. We must be tireless and fearless in our fight against violent extremism. Prevention and suppression must be more effective. International cooperation will be crucial here, too, to eradicate the scourge that inflicts such sorrow on our world.
The shared dream we must all work to realize is that of a world that is more stable, more predictable and more just. To our children and their children in turn, we wish to leave a planet that is healthier, better living standards, rights and freedoms. No border can interrupt that universal dream.
Eradicating the climate threat, achieving the Sustainable Development Goals and working tirelessly for peace and security will require broad and unwavering determination. Preventing conflicts at an early stage and defusing them, dealing peacefully with disputes, weaving the fabric of dialogue and nurturing the bonds of trust, that is what we believe is necessary to live up to the Charter of the United Nations, which obliges us to enact those binding universal values and, above all, to live up to the humanity that resides in the heart and soul of everyone one of us.
